  Case 1:20-mj-03659-JG Document 13 Entered on FLSD Docket 10/07/2020 Page 1 of 1


                                  United States DistrictCourt
                                  Southern D istrict ofFlorida
                                     CmseN o.20-3659-Goodm an


UNITED STATES OF AM ERICA,


                                           Charging D istrict's Case N o.20-M A6 -9491


AlejandroJ.M arin,
(USM#21036-104)
                                    /

                            CO M M ITM EN T TO AN OTHER DISTR ICT

       Thedefendanthasbeen orderedto appearin the Southern DistrictofNew York.

       Afpd wasappointed to representDefendantforproceedingsin thisDistrict.

       Thedefendantrem ainsin custody afterthe initialappearanceinthe Southern DistrictofFlorida.

       IT IS ORDERED thatthe United Statesm arshalm usttransportthe defendnnt,togetherwith a

copy oftM s order,to the charging districtand deliverthe defendantto the U nited Statesm arshalforthat

district,orto another officerautholized to receive the defendant.The m arshalor oftk er in the charging

districtshotlld imm ediately notify the United Statesattorney and theclerk ofcourtforthatdistrictofthe

defendant'sarrivalsothatfurtherproceedingsm ay bepromptly scheduled.Theclerk ofthisdistrictmust

promptly kansm itthepapersand any bailtothecharging district.

       D O N E A N D O R DER ED atM inm i,Florida on 10/5/ .



                                                  A attren F.Louis
                                                   U nited StatesW gbtrate Judge
